*°6 5                                                  ORIGINAL
!To6wufl Co 66s                         ^         -rg^s


The 6TflT^ Of TtX-flS
                                        3                        RECEIVED IN
                                        §,                     COURT OF CRMNAUPPEALS
                                        S                          MAY 14 2015

                          p       .                            Abel Acosta, Clerk




                    court of HPrefiLS   fot THf   Sev/r/v/TH     5yp^mC TuoicmL
 0«ST*,CT Of TtKaS fir fl.^^ fl




 f^ TH, ,37TH Oilier coaa- Of lu66ocK CourfTY, TflM*
  Hon. Tow*        Mccuaoon, xuow p^o^e

                                                                FILED IN
                                                      COURT OF CRIMINAL APPEALS
                                                               HAY 14 2015

                                                          Abel Acosta, Cierk




                                 HO
                             Pa£fie6     flrjo   counsel




 Cl£M£i\IT6 UUlT




  • flPPeLL/noT




0V>l6T/)tfT UjiaiiIAL DltftlCf RTT0M€i
P,0,6o* /0^36p
Lu&feocX.-firx/iS   l^^og




                                         &~!f)
                          Tflfcli" of cottftirrs   n „

 H/trigs and cou-hseL                              —^~
Tflfoir of totfreuTs                                     '3

tNQex, o-f flurno£tfrf5                                  4_
BUrti $rgum£/\jt ifTATeMBirr                             5~

IrfftreMtNtf of rue ca^                                  i



fl£G(!M6>iT5
                                                     8-f

Quae a
                                                     10


^ewice
                                                     it




                                  6- u)
                             itioet    of     fluTHofcmzs




            — 73/ %i3Ad G33 CTe*.Appm nyc                   7-g




                                 JttjuTEb ~ COOE6
TfX , COQE tHiM Pp*r , fig-, /t/f)-


                                                            *




                                      &//J)
                            otah fimimttrr "jr^-remetrr




Th£ APPELANT    £±Qu£t>T6   ORnL   fl£6arv)£AfT   Due: To TwiT fLi-nonmtrtr*L

\4m&    of    Tut I2WE5     rM\/oL\/£D    ^MO Twe fflcr tmat r«er k>6«

ftpMUirCE    toner   Uwttio rue rnai              Coutr TuoeMt'A/T w     Cause

uo, Zoio-HABtlBS, Mt*l no, oi-n-oaol-u                fim Cause no Zom-m^V




                                   ^"'0
                           1)TftTmmT Of CASE

I(J   Cause No. 2010- '-/2B ,706    fippeLLariT UfiS   tmnGEQ   Wny RGGIfaVflTEO

R&AuiT PunuflrtT To         Pe-mL Code X 2Zoz(b)0) , PiPpelLn^f
PUflOfl) Guitry To nil Thuzz tefete/* ceo cases            %oio~HA1 ,3V) Roto


To Tm LoatT C^.VoL.3), ori WtofcCH 2fr£H >2.01/ , TUt CoucT
 UllO flM £\}\to£trf\(\M    PutiiSUmrJrT tftmUG ill \JoLuN\E5 h-s )
Tm coM teHttNuo MW**rfo a»ii **>/*> /*/ ^                ^ . ^£,^,7-^A RPP£U««r Puerto

***** Wr» 0Wof^,te(t[D) ^Mo ^ ^ ^
 Oiutf ^0/0-^8,785 fcn/O e^fc ^/0-W/3^;W     _
                                  °